NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



CECIL WARD,                                )
                                           )
             Appellant,                    )
                                           )
v.                                         )         Case No. 2D18-536
                                           )
JAMILA GIBBS,                              )
                                           )
             Appellee.                     )
                                           )

Opinion filed March 8, 2019.

Appeal from the Circuit Court for
Hillsborough County; Anne-Leigh Gaylord
Moe, Judge.

Henry G. Gyden of Gyden Law Group, P.A.,
Tampa, for Appellant.

No appearance for Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, SALARIO, and BADALAMENTI, JJ., Concur.